Case

 

 

3:18-cv-02458-BEN-DEB Document 15-1 Filed 12/31/18 PagelD.85 Page 1of1

CERTIFICATE OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

I am employed in the County of Los Angeles, State of California; I am over
the age of 18 years and not a party to this action. My business address is 400 S.
ope

On December 31, 2018, I served the following document(s) described as:

PLAINTIFFS’ RESPONSE TO
INTERNATIONAL BROTHERHOOD OF
TEAMSTER’S MOTION FOR LEAVE TO

INTERVENE

With the Clerk of the United States District Court of Southern District of California,
using the CM/ECF System. The Court’s CM/ECF System will send an e-mail
notification of the foregoing filing to the following parties and counsel of record who
are registered with the Court’s CM/ECF System:

Jose A. Zelidon-Zepeda, Esq. Attorneys for Defendants

Deputy Attorney General Attorney General Xavier Becerra,
California Department of Justice Acting Director André Schoorl, and
455 Golden Gate Avenue, Suite 11000 Labor Commissioner Julie A. Su, in
San Francisco, CA_ 94102-7004 their official capacities

Telephone: (415) 703-5871

Facsimile: 415) 703-5843

Email: Jose.ZelidonZepeda@doj.ca.gov

Stacey M. Leyton, Esq. Attorneys for Proposed Intervenor
Andrew E. Kushner, Esq. International Brotherhood of Teamsters
ALTSHULER BERZON LLP
177 Post Street, Suite 300
San Francisco, CA 94108
Telephone: (415) 421-7151
Facsimile: 415) 362-8064
Email: sleyton@altber.com
akushner@altber.com

(Federal) I declare that I am employed in the office of a member of the Bar
of this Court at whose direction the service was made. I declare
under penalty of perjury under the laws of the United States of
America that the above is true and correct.

Executed on December 31, 2018, at Los Angeles, California.

Leticia Rivera dS Lee Esere-

Type or Print Name Signature

36868678.4

1
CERTIFICATE OF SERVICE

 
